         Case 7:19-cv-02367-PMH
 Case 7-19-cv-02367-PMH          Document
                           Document       106 inFiled
                                    105 Filed    NYSD 06/17/20 Page 1 ofPage
                                                        on 06/16/2020    3   1 of 3


             ZANGARI COHN
             CUTHBERTSON DUHL. & GRE1.Lo P.C.
             NEW HAVEN        HARTFORD       PROVIDENCE

               Glenn A. DuhI’ Direct Dial: (203) 786-3709 Cell: (203) 623-1465 gduhl@zcclawfirm.com
               Management-side employment law and litigation. New Haven Office.


   June 16. 2020

   BY ECF
   I Ion. Philip M. I lalpern
   United States Courthouse
   500 Pearl Street, Room 1950
   New York, NY 10007-13 12

   Re:      Black Rock Truck Group, Inc. v. I larry Tarasiewiex, Joseph ‘I’arasicwicz,
            and Frank’s Truck Center, Inc.
            L .S.l).C., S.D.N.Y., Civ. l)ockct No. 7:19-cv-2367-PMI1

   Dear Judge I lalpern:

            Plaintiff Black Rock ‘l’ruck Group. Inc. (“Black Rock”). hereby responds to the June 12.

   2020 Letter—Motion br a pre—motion discovery conference by Defendants I larry I arasiewici and

   Joseph ‘l’arasicwicz. (Doe. 103). While we always welcome a conference with the court. in this

   instance, we do not 1,elicve one is warranted.

            l>lainti 1.1. and its counsel searched for documents pertaining to the issues in this case.

   PlaintiFF served Requests for Admissions on Defendants including requests about an email dated

   October 5. 2016. Plaintiff subsequently discovered the email had not been sent, as it may have

   only been a draft    Plaintiff’s counsel then withdre~ the Requests for Admissions related to that

   email and inlormed Defendants’ counsel that the draft ~~ould not be used For any purpose See Ex.

   A, 13.

            Dclèndants’ counsel then requested the original email. Plaintiff’s counsel, with Forensic

   consultants, has endeavored to secure this email. ‘11w draft version cannot he found, except as

   lorwarded in an attorney-client privileged email to undersigned counsel on April 3. 2019. which
WWW.ZCCLAWFIRM.COM

59 ELM STREET, SUITE 400, NEw HAVEN, CT 06510 203.789.0001
750 MAIN STREET, SUITE 902, HARTFORD, CT 06103 860.380.5323
935 JEFFERSON BOULEVARD. SUITE 3001, WARwICK, RI 02886 401.244.9048
        Case 7:19-cv-02367-PMH
Case 7-19-cv-02367-PMH          Document
                          Document       106 inFiled
                                   105 Filed    NYSD 06/17/20 Page 2 ofPage
                                                       on 06/16/2020    3   2 of 3


            ZANGARI COHN
            CuTHBERTs0N DUKI. & GRELt0 RC.
            NEW HAVEN              HARTFORD            PROVIDENCE
              II OIL Ph lip M I Ia I pcn~   June   16. 2020   Page 2 of 3



 ~e have explained that due to the privilege, it can only he produced to the court in—camera, as we

 are willing to do. See Lx. C. Plainti us forensic consultant has stated that the attorney—client

 pri~ ileged email does not contain information about whether the additional paragraph was added

 in or about October 2016. or more recently in or about April 2019. Wc ha~e informed Defendants’

 counsel   that they are free to ask questions ol’ our client representatives in a deposition about the

 draft, excepting only privileged communications had with counsel. See Ex. C. Unfortunately,

 DefendanL’ counsel seek to escalate this event into a major distraction.

           Defendants’     I Setter—Motion glosses over the key fuels that l3lack Rock has withdrawn the

 exhibit in question. that it did so of’ its own volition, and that it never sought to use it in any fashion

 other than asking Defl~ndants to confirm its authenticity. It was not advanced to the court in a

 motion or   any brief. And. moreover, l3lack Rock has reiterated that it does not intend to use it in

 any way. as it has no probative value as a draft.

           l3laek Rock has also stated it ~ ould produce the email in question in native lhrmat, if

 Delbndants could suggest a way to do so without ~ ing the attorney—client l’~’ ilege See Lx. 13.

 Defendants’ only suggestion thus 11w has been that Black Rock produce the email to Defendants’

 forensic consultant. who would promise not to reveal the attorney—client communications

 contained therein. We maintain that this suggestion is inconsistent with our obligation to protect

 the attorney —client pri~ iletze and may ~ery well constitute a waiver.          Instead, we have been

 exploring options with our own outside forensic consultants, but have been unable to find any way

 other than presenting it to the court, should DefCndants’ counsel insist, 11w an in—camera inspection
             Case 7:19-cv-02367-PMH
     Case 7-19-cv-02367-PMH          Document
                               Document       106 inFiled
                                        105 Filed    NYSD 06/17/20 Page 3 ofPage
                                                            on 06/16/2020    3   3 of 3


     wr’
     LA_
                   ZANGARICOHN
                   CUTHBERTS0N DUHI. & GRE1J.o P.C.
                   NEW HAVEN            HARTFORD            PROVIDENCE

                    I Ion, Philip M. I Ialpcrn   June 16, 2020    Page 3 o13



       to conlirm what ~ already bclie~e to he the facts, that is. there is no way to determine the date ol’

       its creation.

                 Defendants contend Black Rock’s statement that the email may have been a draft is

       baseless,   even    though l3lack Rock’s counsel explained               and demonstrated to Defendants’

       counsel     how such a draft may be created. After sending the email attached as Ixhihit 3 to

       Defendants’ Letter—Motion, Mr. McConnell could have intended to lbrward the sent email. After

       ci ieking forward, he could also have added the additional paragraph then, rather than sending the

       email, and sa~ ed it in Ii is drafts folder.

                 Defendants’ fixation on this email is an attempt to distract ftom the main issues in this case.

       This is not a situation like Ala/one         i’.   Weiss, No. 17—1694, 2018 U.S. Dist. Ll~XlS 129606, at *3

       (1:1). Pa. Aug. I, 2018), where the plaintiffs intentionally presented doctored documents to the

       court as authentic. I lere. in contrast. Black Rock. believing the email ~ as sent to Delèndants,

       asked them to eon firm that it was sent through a Request for Admissions. When Black Rock

       discovered that the email likely ~ as not sent. it alerted Defendants to that fact and withdrew the

       Requests for Admissions related to it.

                 Wc look forward to discussing these matters further with the Court should it choose to set

       a ~~re—filing conference. ‘l’hank you.

                                                                  Respectfully.
                                                                  Is! Glenn A. Duhi
                                                                  Glennthe
The Court is in receipt of Defendants' letter dated June 9, 2020, which  A.Court
                                                                            DuhI construes as a request for
                 Victor J. Pioli. Fsq. Ily  PCF
permission to move to amend Defendants' counterclaims (Doc. 102), and Plaintiff's opposition thereto (Doc.
104). Additionally, the court is in receipt of Defendants' letter dated June 12, 2020 requesting permission to
move to compel certain discovery and for sanctions (Doc. 103), and Plaintiff's opposition thereto (Doc. 105).
The Court shall hold a conference on June 25, 2020 at 2:00 p.m. to discuss Defendants' requests to move. At
the time of the scheduled conference all parties shall call (888) 398-2342; access code: 3456831. The Clerk is
instructed to terminate ECF Nos. 102 and 103.
                                                      SO ORDERED.
Dated: New York, NY
        June 17, 2020                                  _____________________________
                                                       Philip M. Halpern, U.S.D.J.
